
	
		II
		110th CONGRESS
		2d Session
		S. 3243
		IN THE SENATE OF THE UNITED STATES
		
			July 10 (legislative
			 day, July 9), 2008
			Mr. Vitter (for himself
			 and Mr. DeMint) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow
		  expenses relating to all home schools to be qualified education expenses for
		  purposes of a Coverdell education savings account.
	
	
		1.Allowance of home school
			 expenses as qualified education expenses for purposes of a Coverdell education
			 savings account
			(a)In
			 generalParagraph (3) of
			 section 530(b) of the Internal Revenue Code of 1986 (relating to qualified
			 elementary and secondary education expenses) is amended by adding at the end
			 the following new subparagraph:
				
					(C)Private
				schoolFor purposes of this section, the term private
				school includes any home school that meets the requirements of State law
				applicable to such home schools, whether or not such school is deemed a private
				school for purposes of State
				law.
					.
			(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 2007.
			
